Citation Nr: 0729945	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  99-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from February 1957 to May 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a November 2001 decision, the Board denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  

The veteran appealed the Board's November 2001 decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In an 
Order dated July 2002, the Court granted a Joint Motion for 
Remand, vacated the Board's November 2001 decision, and 
remanded the matter pursuant to the Joint Motion.  A copy of 
the Order is in the claims file.  

In September 2003, the Board remanded the veteran's claim for 
additional development pursuant to the July 2002 Court Order.  
The requested development was completed and the veteran's 
claim was re-certified to the Board.  In a May 2004 decision, 
the Board denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder.  

The veteran appealed the Board's May 2004 decision to the 
Court.  Following litigation of the claim, the Court issued 
an Order dated October 2006, wherein the Court denied the 
veteran's motion to expedite his claim, vacated the Board's 
May 2004 decision, and remanded the veteran's claim, issuing 
an order to the effect that the RO must take further action 
to comply with its statutory duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  A 
copy of the Order is also in the claims file.  

In May 2007, the Board again remanded the veteran's claim for 
additional development pursuant to the October 2006 Court 
Order.  The RO attempted to comply with the Court's October 
2006 Order and the Board's May 2007 Remand.  Unfortunately, 
further development is required in order for the RO to fully 
comply with the October 2006 Court Order.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

In September 2003, the Board remanded the veteran's claim to 
the RO with an instruction to obtain the veteran's service 
medical records (SMRs) from the National Personnel Records 
Center (NPRC) to include, specifically, psychiatric records 
and psychological test results/reports, Surgeon General's 
Office (SGO) records, sick reports, and morning reports, 
dated from February 1957 to May 1957.  

On December 3, 2003, the RO requested SGO records and morning 
reports dated from February 1957 to May 1957.  On December 8, 
2003, the RO received a response which indicated that SGO 
records were not a matter of record and that morning reports 
were not maintained by the Navy or Marine Corps.  The 
evidentiary record also includes a Request for Information 
dated December 8, 2003, which contains a request for any 
active duty inpatient clinical records for 
psychiatric/psychological tests dated from February 1957 to 
May 1957, and a response which states that the name of the 
medical facility where treatment was provided was needed.  On 
December 11, 2003, the RO requested active duty inpatient 
clinical records dated from February 1957 to May 1957 at the 
San Diego, CA, Naval Medical Center.  

In its October 2006 Order, the Court of Appeals for Veterans 
Claims determined that it was not clear from the record 
whether the development requested in the September 2003 Board 
Remand had been completed.  The Court specifically noted that 
the RO provided the NPRC with the requested additional 
information, i.e., the name of the medical facility where 
treatment was provided, but that the response portion of the 
Request for Information form was blank.  The Court also noted 
that the Request for Information contained a handwritten, 
unsigned, and undated note stating that "Duplicates will not 
be submitted."  Accordingly, the Court stated that "without 
a response from the NPRC as to whether there are additional 
psychological reports for the dates in question, the Court 
cannot conclude that the record is complete in light of the 
Board's 2003 remand ordering the RO to "obtain" these 
records."  

In response to the Court's October 2006 Order, the RO 
submitted a Request for Information dated November 13, 2006, 
which requested any psychiatric treatment and/or tests from 
February 1957 to May 1957 at the Naval Medical Center at San 
Diego, CA.  The Board notes this request was sent to code 
"099."  The Board also notes, however, that this request 
contains a handwritten note dated December 26, 2006, stating 
"Incomplete," with an illegible signature.  On November 13, 
2006, the RO also submitted another request to code "C01" 
for active duty clinical records for psychiatric treatment or 
tests from February 1957 to May 1957 at the Naval Medical 
Center at San Diego, CA.  The response portion of this 
Request for Information is blank.  

The Board notes the evidentiary record also contains a 
Request for Information dated December 26, 2006, which was 
submitted to code "M06."  The RO requested "any SGO 
records" and the associated response from code "99" states 
that "SGO is not a matter of Marine Corp Records.  If SMRs 
are needed, resubmit request under MO1."  It does not appear 
that a subsequent request was submitted with respect to this 
matter.  As aresult, in May 2007, the Board remanded this 
claim noting that the RO must properly document the record to 
show that the request was resubmitted as indicated.  

In response to the Board's May 2007 Remand, the RO completed 
a Report of Contact dated June 25, 2007, which states that, 
after a complete review of the claims file, it was concluded 
that all records were requested and negative replies were 
received.  In making this determination, the RO referred to a 
handwritten tab in Volume II of the claims file which is 
attached to the December 2003 Requests for Information 
mentioned above.  

The Board has carefully reviewed the entire claims file and 
finds that, while the record contains numerous responses for 
other types of evidence, including morning reports and SGO 
records, it is still unclear whether the NPRC has responded 
to the RO's request for clinical records for psychiatric 
treatment at the San Diego Naval Medical Center from February 
1957 to May 1957.  As noted above, the evidentiary record 
does not contain a response from the NPRC with respect to the 
RO's Request for Information dated December 11, 2003, or the 
two requests submitted on November 13, 2006.  In this regard, 
the Board notes this appeal has been to the Court twice and 
the Court has made clear that the evidentiary record must 
contain some type of documentation from the NPRC that a 
search has been conducted for the requested treatment 
records.  In fact, the Chief Judge of the Court specifically 
stated in the October 2006 Order that "without a response 
from the NPRC as to whether there are additional 
psychological reports for the dates in question, the Court 
cannot conclude that the record is complete."  

In this context, the Board finds it significant that a May 
1957 Report of Aptitude Board reflects that the veteran was 
referred to the Psychiatric Unit because of difficulty in 
learning, and that psychological testing indicated poor 
mental ability.  However, the SMRs do not contain any record 
of such treatment or testing, and the evidentiary record does 
not contain a response from the NPRC that those records are 
not available.  Thus the Board is unable to find that VA has 
satisfied its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim, as indicated by 
the Court in its recent remand.  

Therefore, the Board finds that a remand is necessary in 
order for the RO to submit another request to the NPRC for 
any clinical records or any other documentation that was 
generated when the veteran was referred to the Psychiatric 
Unit during service, and to ensure that the record contains a 
response from the NPRC or any other appropriate agency.  The 
Board notes that record contains two different names, social 
security numbers, and service numbers for the veteran; 
therefore, on Remand, the RO is requested to submit requests 
using both sets of identifying information for the veteran.  

In remanding this claim, the Board is mindful that this 
appeal has been pending for several years and that the 
veteran is eager to have his claim resolved; however, the 
Board cannot proceed to evaluate the ultimate merit of this 
claim without first ensuring that VA has met its statutory 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, especially evidence that may be in 
the possession of VA or the service department.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.	Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency known or indicated, and obtain 
any psychiatric records and 
psychological test results or reports 
made when the veteran was referred to 
the Psychiatric Unit at the San Diego, 
CA, Naval Medical Center during his 
period of active service from February 
1957 to May 1957.  

2.	Requests must be submitted using the 
following identifying information:  
Darrell Dwayne LaBuff, Service Number 
1631953; and Henry Darrell LaBuff, 
Service Number 8231956.  

3.	All responses to all requests must be 
properly documented in the claims file.  
Any subsequent or follow-up requests 
that are necessary or indicated must be 
completed and adequately documented in 
the claims file.  If the requested 
development generates a response that 
the requested records are unavailable, 
a memorandum of unavailability must be 
associated with the claims file and the 
veteran must be properly notified of 
such.  

4.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


